              Case 3:19-cv-06112-RBL Document 17 Filed 05/15/20 Page 1 of 1




 1

 2

 3

 4
                                UNITED STATES DISTRICT COURT
 5                             WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 6
       LUCIANO MOLINA RIOS,
 7                                                         No. 3:19-CV-6112-RBL-DWC
 8                                   Petitioner,
              v.                                           ORDER ADOPTING REPORT AND
 9                                                         RECOMMENDATION
       JEFFREY A. UTTECHT,
10                                   Respondent.
11

12          THIS MATTER is before the Court on Magistrate Judge Christel’s Report and

13   Recommendation [Dkt. # ], recommending denial of Petitioner §2254 habeas petition, and

14   dismissal without prejudice. Petitioner has not objected.
15
            (1)     The Report and Recommendation is ADOPTED.
16
            (2)     Petitioner’s federal habeas Petition is DISMISSED without prejudice; all pending
17                  motions are DENIED AS MOOT.

18          (3)     For the reasons articulated in the R&R, the Court will not issue a certificate of
                    appealability.
19

20          (4)     The Clerk is directed to send copies of this Order to Petitioner, counsel for
                    Respondent, and to the Hon. David W. Christel.
21

22          DATED this 15th day of May, 2020.
23


                                                          A
24

25
                                                          Ronald B. Leighton
26                                                        United States District Judge


     ORDER ADOPTING REPORT AND RECOMMENDATION- 1
